Case: 19-11060      Document: 00515532949         Page: 1    Date Filed: 08/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-11060                            August 19, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IDRISSA TRAORE, also known as Jonathan Neale Shutte, also known as
Mark Alfredo Rogers,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-290-2


Before WIENER, SOUTHWICK, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Idrissa Traore entered a conditional guilty plea to wire fraud, conspiracy
to commit wire fraud, and aiding and abetting identity theft, reserving his
right to challenge the denial of his motion to suppress evidence. He argues the
district court erred in denying his suppression motion because the information
in the affidavit supporting the search warrant was stale.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11060    Document: 00515532949     Page: 2   Date Filed: 08/19/2020


                                 No. 19-11060

      When reviewing the denial of a motion to suppress, this court reviews
the district court’s findings for clear error and its conclusions of law de novo.
See United States v. Cavazos, 288 F.3d 706, 709 (5th Cir. 2002). When a search
warrant is involved, this court uses a two-part analysis to review the denial of
a suppression motion. See United States v. Cherna, 184 F.3d 403, 407 (5th Cir.
1999). First, this court must determine whether the good faith exception to
the exclusionary rule applies; if it does not, this court will then determine
whether the magistrate had a substantial basis for its finding of probable
cause. See id. If the good faith exception applies, this court need not reach the
question of probable cause. See id. The exception normally applies when law
enforcement relies on a warrant issued by a magistrate. See United States
v. Craig, 861 F.2d 818, 821 (5th Cir. 1988). However, the exception does not
apply when the warrant was supported by an affidavit that is “so lacking in
indicia of probable cause as to render belief in its existence entirely
unreasonable.” See Cherna, 184 F.3d at 408-09 (internal quotation marks and
citation omitted).
      Traore argues the search warrant, which issued on June 12, 2018, was
based on stale information and therefore lacked any indicia of probable cause.
The affidavit supporting the search warrant described a years-long stolen
identity tax refund scheme and stated that one of the bank accounts used in
the scheme was accessed several times in May and June 2017 from the
IP address assigned to Traore’s residence. The affidavit further stated this
residence was the same one listed on the individual tax return Traore filed in
April 2018, and that Traore’s lease agreement for the residence ran until
August 31, 2018. The warrant sought, inter alia, electronic bank records and
documents related to the preparation of tax returns, which can reasonably be
expected to be kept at one’s residence for long periods of time. See United



                                       2
    Case: 19-11060     Document: 00515532949     Page: 3     Date Filed: 08/19/2020


                                  No. 19-11060

States v. Freeman, 685 F.2d 942, 952 (5th Cir. 1982). The affidavit further
explained that the type of digital files sought could be recovered from electronic
devices years after they had been downloaded or deleted. Based on these facts,
it was not unreasonable for law enforcement to believe there was probable
cause that evidence of the scheme would be found at Traore’s residence nearly
a year after the bank account was last accessed from his home. See United
States v. Allen, 625 F.3d 830, 842-43 (5th Cir. 2010).
      Traore also argues that the fact that the bank account was accessed from
his IP address does not establish that he accessed the account. He contends
that any device connected to his wireless network could share his IP address,
and the account therefore could have been accessed by a house guest. However,
this argument is insufficient to show the affidavit lacked indicia of probable
cause. See United States v. Contreras, 905 F.3d 853, 858-59 (5th Cir. 2018);
United States v. Perez, 484 F.3d 735, 740 (5th Cir. 2007).
      The district court did not err in concluding the good faith exception
applied and denying Traore’s motion to suppress. Accordingly, the district
court’s judgment is AFFIRMED.




                                        3